Exhibit Long-Term Equity Compensation Plan SCANA Corporation January 1, 2000 (Amended and Restated as of January 1, 2009) Contents ARTICLE 1. Establishment, Objectives and Duration 1 ARTICLE 2. Definitions 1 ARTICLE 3. Administration 5 ARTICLE 4. Shares Subject to the Plan and Maximum Awards 6 ARTICLE 5. Eligibility and Participation 7 ARTICLE 6. Stock Options 7 ARTICLE 7. Stock Appreciation Rights 9 ARTICLE 8. Restricted Stock 10 ARTICLE 8A. Restricted Stock Units 12 ARTICLE 9. Performance Units and Performance Shares 13 ARTICLE 10. Performance Measures 14 ARTICLE 11. Beneficiary Designation 15 ARTICLE 12. Rights of Employees 15 ARTICLE 13. Change in Control 15 ARTICLE 14. Amendment, Modification and Termination 15 ARTICLE 15 Withholding 16 ARTICLE 16. Indemnification 17 ARTICLE 17. Successors 17 ARTICLE 18. Legal Construction 17 SCANA Corporation Long-Term Equity Compensation Plan Article 1. Establishment, Objectives and Duration 1.1Establishment of the Plan.
